Per Curiam:
The terms of the restrictive covenants created in the laying but and sales of the building lots in Forest Park East were not for the personal benefit of Mr. Archer, the original grantor, but by their expressed terms were also ‘ for the use of each and all the persons who may purchase or derive title through or from them to any part of the tracts of land laid down on the aforesaid map.” Hence, they were designed to secure a residential neighborhood for the common advantage of the several purchasers. Mr. Archer’s sale of the entire tract which he had thus restricted ended his interest in these covenants. (Matter of Birmingham & District Land Co., L. R. [1898] 1 Ch. Div. 342; McDougall v. Schneider, 134 App. Div. 208: White v. Moore, 161 id. 400; Thompson v. Diller, Id. 98.) Therefore, Mr. Archer’s attempt to modify these covenants after he had *917disposed of the lots and become a stranger to the title was nugatory as to the other lot owners, who had purchased on the faith of these restrictions. Such a release would in effect destroy the value of the lots sold by authorizing a use of a part of the estate for a purpose inconsistent with the restriction by which Mr. Archer had professed to bind the whole. The judgment is, therefore, affirmed, with costs. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred. Judgment affirmed, with costs.